By the Court,
Boise, J.:
The question presented in this case must be determined by the construction of certain sections of the statute. Section 5, on page 608, -which provides that the coroner’s fee for taking an inquest concerning the death or wounding of any person, shall be five dollars, has reference to his service for holding the inquest; that is, for presiding at and conducting the inquest, and does not include his services or expenses in summoning a jury, or witnesses. When he summons a jury or witnesses, he does it in his capacity as coroner, and not as sheriff, for he only acts as sheriff in such cases as the statute has provided for, where he executes process in cases where the sheriff is disqualified.
The duties of coroners in taking an inquest are defined and regulated by statute in chapter 39, and all their duties and powers relating thereto, are there specified. Section 463 of said chapter provides that “the coroner must return to the county court a written statement, verified by his own oath, of the expense of any inquest or burial made by him, which account must be audited and paid to the persons to whom the items thereof are due, in the same manner as ordinary claims against the county.”
This item for summoning a jury was one of the expenses of the inquest, the same as the summoning of witnesses, and was to be audited. It was so presented in this case, and there being no statute expressly providing what sum should be allowed, it was the duty of the county court, under the power conferred on them by said section, to allow such compensation as was reasonable, and such county court could take evidence to determine the propriety or amount of any item contained in the statement made to them by the coroner. Their finding on any of these items as to the proper amount to be allowed, could not be reviewed by the circuit court, nor can it be by this court.
*172We think, therefore, that the allowance made in this case for summoning the jury, is not the subject of review, and that the writ of review was properly dismissed by the circuit court, and its judgment will be affirmed, with costs.